UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-2009



RONALD E. JARMUTH,

                Plaintiff - Appellant,

          v.


KEVIN COX; KEVIN COX PROFESSIONAL GROUP, now known as Kevin Cox,
M.D., Professional Corporation,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:07-cv-00033-IMK)


Submitted:   May 5, 2008                      Decided:   May 16, 2008


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ern Reynolds, ERN REYNOLDS PROFESSIONAL CORPORATION, Roanoke,
Virginia, for Appellant. Timothy R. Linkous, Karen T. McElhinny,
Margaret L. Miner, SHUMAN, MCCUSKEY & SLICER, P.L.L.C., Morgantown,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronald E. Jarmuth appeals the district court’s order

granting Appellees’ motion to dismiss Jarmuth’s claims related to

documents in Appellees’ possession.              We have reviewed the record

and find no reversible error.

              Jarmuth is a federal civilian employee who filed a notice

with his employer that he intended to seek compensation for a

job—related injury.         Jarmuth communicated with the Office of

Workers’ Compensation Programs (“OWCP”) and at their request agreed

to see Dr. Kevin Cox for an evaluation.             In his complaint against

Cox and his practice, Jarmuth, asserting claims citing federal

regulations and statutes, sought to prevent the release of his

medical   records,       obtain   them    from     Cox,   and   justify   their

destruction.*

              This action, initially filed in state court, was removed

by Appellees to federal court. Federal courts may exercise removal

jurisdiction over state court actions “of which the district courts

of the United States have original jurisdiction.”                   28 U.S.C.

§   1441(a)    (2000).     A   district    court’s    original    jurisdiction

includes all civil claims arising under federal law.                Pinney v.

Nokia, Inc., 402 F.3d 430, 441 (4th Cir. 2005). Jarmuth challenges



      *
      When amendment to the complaint occurs after removal, the
court looks to the original complaint to determine the propriety of
removal. Pinney v. Nokia, Inc., 402 F.3d 430, 443 (4th Cir. 2005);
see Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939).

                                    - 2 -
the existence of federal jurisdiction in this case.            He claims the

district     court   erred   by   concluding    “it      appears    that     some

substantial, disputed question of federal law is a necessary

element of one of the well-pleaded state claims.”              Franchise Tax

Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 13 (1983).

            Federal regulations apply to any claims regarding access

to or disclosure of records relating to claims for benefits filed

under the Federal Employees’ Compensation Act (“FECA”). See, e.g.,

20     C.F.R.   §    10.11   (2007)     (“All      questions       related     to

access/disclosure, and/or amendment of FECA records maintained by

OWCP or the employing agency, are to be resolved in accordance with

this     section.”).     Because      resolution    of    Jarmuth’s        claims

necessitated the application of federal law, the case arose under

federal law.    We thus conclude the district court did not err when

it exercised its jurisdiction to decide Jarmuth’s claims.

            Jarmuth also argues the district court erred when it

granted Appellees’ Fed. R. Civ. P. 12(b)(6) motion to dismiss.                 We

review de novo the district court’s decision to grant a motion to

dismiss.    See Bosiger v. U.S. Airways, 510 F.3d 442, 448 (4th Cir.

2007).     The factual allegations in the complaint must be accepted

as true and those facts must be construed in the light most

favorable to the plaintiff.        Erickson v. Pardus, 127 S. Ct. 2197,

2200 (2007).




                                    - 3 -
            Jarmuth   first   claimed   Cox   planned   to   release    Cox’s

medical evaluation of Jarmuth to OWCP in breach of Jarmuth’s

privacy rights.       Cox, however, was permitted by federal law to

disclose the information to OWCP.       See 45 C.F.R. § 164.512 (2007).

Jarmuth also complained Cox refused to provide to him copies of the

evaluation and Jarmuth’s OWCP file, but those files are official

OWCP records and only OWCP could disclose them to Jarmuth.             See   20

C.F.R. § 10.12(a) (2007).         Jarmuth also sought to compel the

destruction of all records in Cox’s possession related to Jarmuth.

Cox, however, lacked legal authority to destroy official records of

OWCP.    See 20 C.F.R. § 10.11   (2007).      As a result, Jarmuth failed

to state a claim upon which relief could be granted and the

district court properly granted Appellees’ motion to dismiss.

            Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -